Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which held her ineligible for benefits on the ground of her refusal of employment without good cause. (Labor Law, § 593, subd. 2.) Her previous employment was as a bookkeeper at $85 per week but she refused the offer of a similar job at a larger salary, stating that she did not wish to work in a store and would not work in the particular location of that store. (It was also noted, though not as predicative of the decision, that she subsequently refused similar job offers, one with an importing concern and one in a supermarket.) Later, she advanced, as an additional reason for refusal, the contention that had she applied for the job she would have been asked for references and that, for personal reasons, one or more previous employers would not have recommended her; but it was shown that when claimant subsequently applied for and obtained work, her last previous employer furnished a favorable recommendation. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.